Case 3:20-cv-02190-DMS-DEB Document 13-15 Filed 02/15/21 PageID.516 Page 1 of 5




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                         Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;                         DECLARATION OF PLAINTIFF
      LAURA SCHWARTZ, an individual;                         DANIELLE JAYMES IN
 17
      MICHAEL SCHWARTZ, an individual;                       SUPPORT OF PLAINTIFFS’
 18   ROBERT MACOMBER, an individual;                        OPPOSITION TO DEFENDANTS’
 19   CLINT FREEMAN, an individual;                          MOTION TO DISMISS
      RICHARD BAILEY, an individual;
 20   JOHN KLIER, an individual; JUSTIN                      Date/Time: To Be Set By Court
 21   SMITH, an individual; JOHN                             Time:        13A
      PHILLIPS, an individual; PWGG, L.P., a                 Judge:       Hon. Dana M. Sabraw
 22   California Limited Partnership;                        Trial Date: None set
 23   CHERYL PRINCE, an individual;                          Action Filed: 11/10/2020
      DARIN PRINCE, an individual; NORTH
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
        DECLARATION OF PLAINTIFF DANIELLE JAYMES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-15 Filed 02/15/21 PageID.517 Page 2 of 5




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                          Plaintiffs,
             vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                           Defendants.
 13
 14
 15   I, DANIELLE JAYMES, declare as follows:
 16          1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
             2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23          3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26          4.     I possess a valid COE issued by the Defendants’ Department of Justice
 27
      Bureau of Firearms.
 28                                                     2
        DECLARATION OF PLAINTIFF DANIELLE JAYMES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-15 Filed 02/15/21 PageID.518 Page 3 of 5




  1          5.      I am a member and supporter of Plaintiffs FIREARMS POLICY
  2
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  3
  4   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND

  5   AMENDMENT FOUNDATION.
  6
             6.     I hold an active license to carry a concealed weapon (“CCW”) issued
  7
  8   by my county sheriff, after proving “good cause” and “good moral character” to
  9
      my licensing authority, successfully completing a course of training on the law and
 10
 11   firearms proficiency under § 26165 and passing an extensive Live Scan-based

 12   background check and placement into the State’s system for monitoring law
 13
      enforcement contact, arrests, and criminal convictions (“Rap Back”).
 14
 15          7.      But for California’s Handgun Ban and Defendants’ active
 16   enforcement thereof, I would purchase for self-defense and other lawful purposes a
 17
      Sig 365, G43X, Glock 19 Gen5, Sig P320, and/or Nighthawk Lady Hawk, all of
 18
 19   which are handguns in common use for self-defense and other lawful purposes and
 20
      widely sold and possessed outside of California.
 21
 22          8.      The Sig 365 and G43X are specifically designed as concealed carry
 23   weapons. The Sig 365, specifically, is the smallest 9 mm handgun that would be
 24
      easy for a woman to use as a concealed carry handgun. The handguns on
 25
 26   Defendants’ Roster are not even close to being small enough to be concealed carry
 27
      weapons, especially for a woman. I do not wish to carry a gun in a large purse,
 28                                          3
        DECLARATION OF PLAINTIFF DANIELLE JAYMES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-15 Filed 02/15/21 PageID.519 Page 4 of 5




  1   which is what I currently have to do with the guns on Defendants’ Roster. I want
  2
      to be able to have easy access to the handgun somewhere on my person for self-
  3
  4   defense purposes, which I would be able to do with both the Sig 365 and G43X.

  5   The concealed carry weapons on Defendants’ Roster are not practical caliber-wise.
  6
      They only offer .22 mm concealed carry handguns for self-defense, and I would
  7
  8   not feel comfortable defending myself with a .22 mm handgun as opposed to a
  9
      9mm.
 10
 11          9.      I would use the Glock 19 Gen5 and Sig P320 as home defense

 12   handguns. The Glock 19 Gen5 is the newest generation of the Glock 19. The
 13
      Glock 19 Gen3 is the version on Defendants’ Roster. The Glock 19 Gen3 was
 14
 15   developed many years ago and has outdated technology. Both the Glock 19 Gen5
 16   and Sig P320 have had have newer technology and better safety features that
 17
      makes them easier and safer to use for self-defense purposes than the guns on
 18
 19   Defendants’ Roster.
 20
             10.     I wish to purchase the Nighthawk Lady Hawk because it is a gun
 21
 22   specifically designed for women and smaller hands. It is easier to hold onto and
 23   fits my hands better than the guns on Defendants’ Roster. I would be able to use
 24
      this gun more safely and accurately than the guns currently available to purchase
 25
 26   on Defendants’ Roster.
 27
 28                                                     4
        DECLARATION OF PLAINTIFF DANIELLE JAYMES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-15 Filed 02/15/21 PageID.520 Page 5 of 5




  1          11.     Because the handguns that I seek to purchase for lawful purposes are
  2
      currently excluded from Defendants’ Roster of purportedly “not unsafe” handguns,
  3
  4   California’s Handgun Ban bars me from purchasing and taking possession of them

  5   from a licensed retailer, who are likewise prohibited from selling them to me on
  6
      pain of criminal sanction.
  7
  8          12.     I have no other lawful method of purchasing these handguns in
  9
      California.
 10
 11          I declare under penalty of perjury that the foregoing is true and correct.
                             02/13/2021
 12          Executed on _________________.
 13
 14                                                  ____________________________
 15                                                  DANIELLE JAYMES
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                     5
        DECLARATION OF PLAINTIFF DANIELLE JAYMES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
